EXHIBIT 10.2


MASSEY ENERGY COMPANY


Non-Employee Director Initial Restricted Unit Award Agreement
 
[            ] Restricted Units


THIS AGREEMENT dated as of the ____ day of __________, ____, between MASSEY
ENERGY COMPANY, a Delaware Corporation (the "Company"), and [_________________]
("Participant") is made pursuant and subject to the provisions of the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, as such plan may be
amended from time to time (the "Plan"), a copy of which is attached.  All
capitalized terms used herein that are defined in the Plan have the same meaning
given them in the Plan.
 
1.           Award of Restricted Units.  Pursuant to the Plan, the Committee
that administers the Plan granted to Participant effective the date upon which
the Agreement becomes fully executed, subject to the terms and conditions of the
Plan and subject further to the terms and conditions herein set forth, an award
of ­­­­­______ shares, hereinafter described as "Restricted Stock."
 
2.           Restrictions.  Except as provided in this Agreement, the Restricted
Units are nontransferable and are subject to a substantial risk of forfeiture.
 
3.           Vesting.  Subject to Paragraph 6 and except as provided in
Paragraphs 4 and 6 below, Participant's interest in the Restricted Units shall
become transferable and nonforfeitable ("Vested") with respect to one-third of
the shares of Restricted Stock on each of __________, ____, __________, ____,
and __________, ____.
 
4.           Death, Retirement or Disability.  If Participant dies, retires or
becomes permanently and totally disabled within the meaning of Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (“Permanently and Totally
Disabled”) while in the employee or service of the Company or a Subsidiary and
prior to the forfeiture of the shares of Restricted Units under Paragraph 5
below, Participant’s right to receive the Restricted Units shall be fully
“Vested” (i.e., the restrictions on transfer and risk of forfeiture in Paragraph
2 above shall lapse). For purpose of this Agreement, the Restricted Units shall
be fully Vested upon retirement of Participant in accordance with the
requirements regarding retirement set forth in the Company’s Bylaws or upon
approval by the Board of Directors of an early retirement.
 
5.           Forfeiture.  Subject to Paragraph 4 above and Paragraph 6 below,
all shares of Restricted Units that are not then Vested shall be forfeited if
Participant’s service on the Board terminates for any reason other than on
account of Participant’s death, retirement, or Permanent and Total Disability or
within two years following a Change in Control.
 



 


-1-
 
 

--------------------------------------------------------------------------------

 

6.           Change in Control.  Notwithstanding any other provision of this
Agreement, Participant’s Restricted Stock shall be Vested if Participant’s
employment or service terminates within two years following a Change in Control.
 
7.           Notice.  Any notice or other communications given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:
 
If to the Company:
 
 
Massey Energy Company

 
4 North Fourth Street

 
Richmond, Virginia 23219

 
Attn:  Corporate Secretary



If to Participant:
 
________________________
________________________


8.           No Right to Continued Service.  This Agreement does not confer upon
Participant any right to continue to serve on the Board of Directors of the
Company, nor shall it interfere in any way with the right of the Company to
terminate such service at any time, if permissible.
 
9.           Change in Capital Structure.  The terms of this Agreement shall be
adjusted as the Committee determines is equitably required in the event that (a)
the Company (i) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (ii) engages in a transaction to
which Section 424 of the Code applies or (b) there occurs any other event which,
in the judgment of the Committee, necessitates such action.
 
10.           Governing Law.  This Agreement shall be governed by the laws of
the State of Delaware.
 
11.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the Plan as in effect on the date hereof.
 
12.           Participant Bound by Plan.  Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.
 
13.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.
 



 


-2-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.
 
MASSEY ENERGY COMPANY






                    
_____________________________
[Authorized Officer]
[Title]                      
 
 
Date: ___________, ____
_____________________________
[Participant]                                
Date: ___________, ____













 


-3-
 
 

 
